DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 3, 7, 8, 9, 10, 12, 13, 14, 18, 19, 20, 21, 23, 24, 25, 27, 28, 29 have been amended.

Response to Arguments
Applicant’s arguments, see pages 10 – 15, filed 01/06/2021, with respect to Claims 1 – 30 have been fully considered and are persuasive.  The rejection of Claims 1 – 30 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 1, 12, 23, 27) and Remarks/arguments filed by the applicant on 01/06/2021. See pages 10 to 15, of the Remarks/amendment.
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:
disclosed in Claim 1.
 	“modify, by the UE, a time domain resource allocation configuration to prevent any configurations being used to indicate a scheduling offset of at least a first value, the time domain resource allocation configuration comprising one or more configurations of time domain resources relative to reception of scheduling information, each of the one or more configurations indicating a scheduling offset indicative of a number of slots offset from the reception of scheduling information” as disclosed in Claim 12.
“modifying, by the UE, a time domain resource allocation configuration to prevent any configurations being used to indicate a scheduling offset of at least a first value, the time domain  resource allocation configuration comprising one or more configurations of time domain resources relative to reception of scheduling information, each of the one or more configurations indicating a scheduling offset indicative of a number of slots offset from the reception of scheduling information” as disclosed in Claim 23.
“means for modifying, by the UE, a time domain resource allocation configuration to prevent any configurations being used to indicate a scheduling offset of at least a first value, the time domain resource allocation configuration comprising one or more configurations of time domain resources relative to reception of scheduling information, each of the one or more configurations indicating a scheduling offset indicative of a number of slots offset from the reception of scheduling information” as disclosed in Claim 27.

Additionally, all of the further limitations in Claims 2 – 11, 13 – 22, 14 – 26, 28 – 30 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <1Q21::01_11_21 – 02_11_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411